      Case 4:16-cv-04265-CW Document 161 Filed 06/03/19 Page 1 of 9



 1   Mark P. Kindall, Cal. Bar No. 138703
     mkindall@ikrlaw.com
 2   Robert A. Izard, pro hac vice
 3   rizard@ikrlaw.com
     IZARD KINDALL & RAABE LLP
 4   29 South Main Street, Suite 305
     West Hartford, CT 06107
 5   Telephone: (860) 493-6292
 6   Gregory Y. Porter, pro hac vice
 7   gporter@baileyglasser.com
     Mark G. Boyko, pro hac vice
 8   mboyko@baileyglasser.com
     BAILEY & GLASSER LLP
 9   1055 Thomas Jefferson Street, NW Suite 540
     Washington, DC 20007
10
     Telephone: (202) 463-2101
11
     Joseph A. Creitz, Cal. Bar. No. 169552
12   joe@creitzserebin.com
     CREITZ & SEREBIN LLP
13   100 Pine Street, Suite 1250
     San Francisco, CA 94111
14
     Telephone: (415) 466-3090
15
     Attorneys for the Plaintiffs
16                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
17
                                     OAKLAND DIVISION
18
     MARLON H. CRYER, individually and on                  Lead Case No. 4:16-cv-04265-CW
19   behalf of a class of all others similarly situated,   [Consolidated with Case No. 4:17-cv-
20   and on behalf of the Franklin Templeton 401(k)        06409-CW]
     Retirement Plan,
21                                                         CLASS ACTION SETTLEMENT
                                                           AGREEMENT AND RELEASE
22                           Plaintiffs,
                                                           PRELIMINARY APPROVAL ORDER
23
            v.                                             Judge:      Hon. Claudia Wilken
24
     FRANKLIN RESOURCES, INC., the Franklin
25   Templeton 401(k) Retirement Plan Investment
26   Committee, and DOES 1-25,

27
                             Defendants.
28
                                                                     CLASS ACTION SETTLEMENT
                                                            AGREEMENT AND RELEASE [PROPOSED]
                                                                 PRELIMINARY APPROVAL ORDER
                                                                               4:16-cv-04265-CW
       Case 4:16-cv-04265-CW Document 161 Filed 06/03/19 Page 2 of 9



 1                               PRELIMINARY APPROVAL ORDER
 2   (1)    GRANTING PRELIMINARY APPROVAL OF THE SETTLEMENT;
 3   (2)    APPOINTING A SETTLEMENT ADMINISTRATOR;
 4   (3)    ENJOINING CLASS MEMBERS FROM PURSUING ANY CLAIMS THAT
            ARISE OUT OF OR RELATE IN ANY WAY TO THE RELEASED CLAIMS
 5          PENDING FINAL APPROVAL OF THE SETTLEMENT;
 6   (4)    DIRECTING NOTICE TO CLASS MEMBERS AND APPROVING THE FORM
            AND MANNER OF NOTICE;
 7
     (5)    APPROVING THE PLAN OF ALLOCATION;
 8
     (6)    SCHEDULING A FINAL APPROVAL HEARING; AND
 9
     (7)    SCHEDULING A HEARING ON CLASS COUNSEL’S FEE AND EXPENSE
10          APPLICATION AND PLAINTIFFS’ REQUEST FOR CASE CONTRIBUTION
            AWARDS
11

12
            The Court, having received and considered the Unopposed Motion for a Preliminary
13
     Approval Order (the “Motion”) by Plaintiffs Marlon Cryer and Nelly Fernandez (“Plaintiffs”) in
14
     the above-captioned action (the “Action”) and the supporting papers, including the Settlement
15
     Agreement and Release dated February 15, 2019 (the “Agreement”) and the declarations of
16

17   counsel, having further considered the arguments of counsel and the pleadings and record in this

18   case, and finding good cause for granting the Motion,
19   IT IS HEREBY ORDERED AS FOLLOWS:
20
            1.      Capitalized terms not defined in this Order shall have the meaning ascribed to
21
     them in Part I of the Agreement.
22
            2.      This Court has jurisdiction to consider the Motion and the relief requested therein
23

24   under 28 U.S.C. § 1331 and 29 U.S.C. § 1132(e)(1).

25          3.      Venue before the Court is proper pursuant to 29 U.S.C. § 1132(e)(2).

26          4.      The terms set forth in the Agreement are hereby preliminarily approved, subject to
27   further consideration at the hearing the Court will hold pursuant to Federal Rule of Civil
28
                                                                        CLASS ACTION SETTLEMENT
                                                               AGREEMENT AND RELEASE [PROPOSED]
                                                      1             PRELIMINARY APPROVAL ORDER
                                                                                  4:16-cv-04265-CW
       Case 4:16-cv-04265-CW Document 161 Filed 06/03/19 Page 3 of 9



 1   Procedure 23(e) to determine whether the Settlement should receive final approval by the Court,
 2   as provided for below (the “Final Approval Hearing”). Having considered the terms of the
 3
     Settlement and the submissions in support of preliminary approval, the Court determines, in
 4
     accordance with Fed. R. Civ. P. 23(e)(1)(B), that it is likely that the Court will be able to grant
 5
     final approval of the Settlement under Fed. R. Civ. P. 23(e)(2) following notice and a hearing.
 6

 7   The Settlement Agreement is sufficiently within the range of reasonableness to warrant the

 8   preliminary approval of the Agreement, the scheduling of the Final Approval Hearing, and the

 9   mailing of Notice to Class Members, each as provided for in this Order.
10
            5.      The Court approves the retention by Class Counsel of Angeion Group as the
11
     Settlement Administrator.
12
            6.      In further aid of the Court’s jurisdiction to review, consider, implement, and
13
     enforce the Settlement, the Court orders that Plaintiffs, all Class Members, and the Plan are
14

15   preliminarily enjoined and barred from commencing, prosecuting, or otherwise litigating, in

16   whole or in part, either directly, individually, representatively, derivatively, or in any other
17   capacity, whether by complaint, counterclaim, defense, or otherwise, in any local, state, or federal
18
     court, arbitration forum, or in any agency or other authority or forum wherever located, any
19
     contention, allegation, claim, cause of action, matter, lawsuit, or action (including but not limited
20
     to actions pending as of the date of this Order), including, without limitation, any Unknown
21

22   Claim, that arises out of or relates in any way to the Released Claims.

23          7.      The Court approves the Notice to Class Members in substantially the form

24   attached as Exhibit C to Plaintiffs’ Supplemental Filing.
25          8.      The Court finds that the Plan of Allocation proposed by Plaintiffs and Class
26
     Counsel for allocating the Settlement Amount to Class Members is fair and reasonable.
27

28
                                                                          CLASS ACTION SETTLEMENT
                                                                 AGREEMENT AND RELEASE [PROPOSED]
                                                        2             PRELIMINARY APPROVAL ORDER
                                                                                    4:16-cv-04265-CW
       Case 4:16-cv-04265-CW Document 161 Filed 06/03/19 Page 4 of 9



 1                                          Manner of Giving Notice
 2          9.         The Company shall use reasonable efforts to cause the Plan Recordkeepers to
 3
     provide to the Settlement Administrator, within twenty-eight (28) calendar days of the entry of
 4
     this Preliminary Approval Order, the participant data (including names and last known addresses
 5
     and email addresses, if available) sufficient to effectuate the Notice, implement the Plan of
 6

 7   Allocation, and distribute the Settlement Fund on the terms provided for in the Agreement. The

 8   names and addresses provided to the Settlement Administrator pursuant to this Order shall be

 9   used solely for the purpose of providing Notice of this Settlement and distribution of the
10
     Settlement Fund, and for no other purpose and shall be treated as “Confidential” under the
11
     Protective Order governing this Action.
12
            10.        Within twenty-eight (28) calendar days of the entry of this Order and no later than
13
     the first date that the e-mailing or the mailing of the Notice occurs, the Settlement Administrator
14

15   shall establish a website containing, at a minimum, the Notice, the Agreement, its exhibits, and

16   this Order.
17          11.        Within twenty-eight (28) calendar days of the entry of this Order and no later than
18
     the first date that the e-mailing or the mailing of the Notice occurs, the Settlement Administrator
19
     shall establish a toll-free telephone number to which Class Members can direct questions about
20
     the Settlement.
21

22          12.        Within forty-two (42) calendar days after entry of this Order, or as may be

23   modified by the Court, the Settlement Administrator shall cause copies of the Notice to be sent by

24   first-class mail or electronic mail (if available) to all Class Members through the notice procedure
25   described in the Agreement.
26
27

28
                                                                          CLASS ACTION SETTLEMENT
                                                                 AGREEMENT AND RELEASE [PROPOSED]
                                                         3            PRELIMINARY APPROVAL ORDER
                                                                                    4:16-cv-04265-CW
       Case 4:16-cv-04265-CW Document 161 Filed 06/03/19 Page 5 of 9



 1          13.     Not later than seven (7) business days after sending the Notice to Class Members,
 2   the Settlement Administrator shall provide to Class Counsel and to Defendants’ Counsel a
 3
     declaration attesting to compliance with the sending of the Notice, as set forth above.
 4
            14.     The Court finds that the Notice to be provided as set forth in this Order is the best
 5
     means of providing notice to the Class Members as is practicable under the circumstances and,
 6

 7   when completed, shall constitute due and sufficient notice of the Settlement and the Final

 8   Approval Hearing to all persons affected by or entitled to participate in the Settlement or the Final

 9   Approval Hearing, in full compliance with the requirements of due process and the Federal Rules
10
     of Civil Procedure.
11
            15.     All reasonable costs incurred by the Settlement Administrator for providing the
12
     Notice as well as for administering the Settlement shall be paid as set forth in the Agreement.
13
                                          Final Approval Hearing
14

15          16.     The Court will hold the Final Approval Hearing at 2:30 pm on September 24,

16   2019, in Courtroom 6 of the United States District Court for the Northern District of California,
17   Ronald V. Dellums Federal Building & United States Courthouse, 1301 Clay Street, Oakland, CA
18
     94612, for the following purposes: (a) to determine whether the proposed Settlement on the
19
     terms and conditions provided for in the Agreement is fair, reasonable, adequate, and in the best
20
     interests of the Class and should be finally approved by the Court; (b) to determine whether Class
21

22   Counsel’s Fee and Expense Application is reasonable and should be approved; (c) to determine

23   whether Plaintiffs’ request for Case Contribution Awards is reasonable and should be approved;

24   (d) to determine whether a Final Approval Order and Judgment substantially in the form attached
25   as Exhibit A to the Agreement should be entered dismissing with prejudice all claims asserted in
26
     the Action against Defendants; and (e) to consider any other matters that may properly be brought
27

28
                                                                         CLASS ACTION SETTLEMENT
                                                                AGREEMENT AND RELEASE [PROPOSED]
                                                       4             PRELIMINARY APPROVAL ORDER
                                                                                   4:16-cv-04265-CW
       Case 4:16-cv-04265-CW Document 161 Filed 06/03/19 Page 6 of 9



 1   before the Court in connection with the Settlement. Notice of the Settlement and the Final
 2   Approval Hearing shall be given to Class Members as set forth in Paragraph 7 of this Order.
 3
              17.   The Court may adjourn the Final Approval Hearing and approve the Settlement
 4
     with such modification as the Parties may agree to, if appropriate, without further notice to the
 5
     Class.
 6

 7            18.   Not later than fifty-six (56) calendar days before the Final Approval Hearing,

 8   Class Counsel shall submit their papers in support of final approval of the Agreement, and in

 9   support of Class Counsel’s Fee and Expense Application and Plaintiffs’ request for Case
10
     Contribution Awards.
11
              19.   Not later than twenty-eight (28) calendar days before the Final Approval Hearing,
12
     the Independent Fiduciary shall submit its report pursuant to Section 2.7 of the Agreement.
13
              20.   Not later than twenty-eight (28) calendar days before the Final Approval Hearing,
14

15   the Settlement Administrator shall submit its declaration pursuant to Section 2.8 of the

16   Agreement.
17                                     Objections to the Settlement
18
              21.   The Court will consider written comments and objections to the Settlement, to the
19
     proposed Fee and Expense Application, and to Plaintiffs’ request for Case Contribution Awards.
20
     Any objection to the proposed Settlement must be in writing, and must (a) clearly identify the
21

22   case name and number (Cryer v. Franklin Resources, Inc., Lead Case No. 4:16-cv-04265-CW),

23   and (b) be submitted to the Court either by mailing it to the Class Action Clerk, United States

24   District Court for the Northern District of California, Ronald V. Dellums Federal Buildings &
25   United States Courthouse, 1301 Clay Street, Oakland, CA 94612, or by filing it in person at any
26
     location of the United States District Court for the Northern District of California. Any Class
27
     Members’ objections must be filed or postmarked on or before fourteen (14) calendar days before
28
                                                                        CLASS ACTION SETTLEMENT
                                                               AGREEMENT AND RELEASE [PROPOSED]
                                                      5             PRELIMINARY APPROVAL ORDER
                                                                                  4:16-cv-04265-CW
       Case 4:16-cv-04265-CW Document 161 Filed 06/03/19 Page 7 of 9



 1   the Final Approval Hearing. Any objections submitted by federal or state authorities must be
 2   filed no later than fourteen (14) calendar days before the Final Approval Hearing.
 3
            22.     Any Class Member who does not timely file and serve a written objection shall be
 4
     deemed to have waived, and shall be foreclosed from raising, any objection to the Settlement
 5
     Agreement, and any untimely objection shall be barred absent an order from the Court. The
 6

 7   Plaintiffs or the Defendants may, bearing their own fees and costs, take discovery, including

 8   depositions, from anyone who files an objection with respect to any of the issues raised in the

 9   objection.
10
            23.     Any Class Member who files and serves a timely, written comment or objection in
11
     accordance with this Order may also appear at the Final Approval Hearing either in person or
12
     through qualified counsel retained at their own expense. Those Class Members or their attorneys
13
     intending to appear at the Final Approval Hearing must effect service of a notice of intention to
14

15   appear setting forth, among other things, the name, address, and telephone number of the Class

16   Member (and, if applicable, the name, address, and telephone number of that Class Member’s
17   attorney) on Class Counsel and Defendants’ Counsel and file it with the Court Clerk by no later
18
     than fourteen (14) calendar days before the Final Approval Hearing. Anyone who does not
19
     timely file and serve a notice of intention to appear in accordance with this paragraph shall not be
20
     permitted to appear at the Final Approval Hearing, except by Order of the Court for good cause
21

22   shown. Any comment or objection that is timely filed will be considered by the Court even in the

23   absence of a personal appearance by the Class Member or that Class Member’s counsel.

24          24.     The Parties may file written responses to any objections not later than five (5) days
25   before the Final Approval Hearing.
26
27

28
                                                                        CLASS ACTION SETTLEMENT
                                                               AGREEMENT AND RELEASE [PROPOSED]
                                                      6             PRELIMINARY APPROVAL ORDER
                                                                                  4:16-cv-04265-CW
       Case 4:16-cv-04265-CW Document 161 Filed 06/03/19 Page 8 of 9



 1                                        Termination of Settlement
 2          25.     This Order shall become null and void, ab initio, and shall be without prejudice to
 3
     the rights of the Parties, all of whom shall be deemed to have reverted to their respective status in
 4
     the Action as of February 15, 2019, if the Settlement is terminated in accordance with the terms
 5
     of the Settlement Agreement.
 6

 7                                               Use of Order

 8          26.     This Order is not admissible as evidence for any purpose against the Defendant

 9   Released Parties in any pending or future litigation. This Order (a) shall not give rise to any
10
     inference of, and shall not be construed or used as an admission, concession, or declaration
11
     against any of the Defendant Released Parties of wrongdoing or liability in the Action or any
12
     other proceeding; (b) is not an admission of any liability of any kind, whether legal or factual;
13
     (c) shall not be used or received in evidence in any action or proceeding for any purpose, except
14

15   in an action or proceeding to enforce the Agreement, whether affirmatively or defensively; (d)

16   shall not be construed or used as an admission, concession, or declaration by or against Plaintiffs,
17   the Plan, or the Class that their claims lack merit or that the relief requested in the Action is
18
     inappropriate, improper or unavailable; and (e) shall not be construed or used as an admission,
19
     concession, declaration or waiver by any Party of any arguments, defenses, or claims he, she, or it
20
     may have in the event that the Agreement is terminated. This Order and the Agreement and any
21

22   proceedings taken pursuant to the Agreement are for settlement purposes only.

23                                                Jurisdiction

24          27.     The Court hereby retains jurisdiction during the Three-Year Settlement Period for
25   purposes of implementing the Agreement, and reserves the power to enter additional orders to
26
     effectuate the fair and orderly administration and consummation of the Agreement as may from
27
     time to time be appropriate, and to resolve any and all disputes arising thereunder.
28
                                                                          CLASS ACTION SETTLEMENT
                                                                 AGREEMENT AND RELEASE [PROPOSED]
                                                        7             PRELIMINARY APPROVAL ORDER
                                                                                    4:16-cv-04265-CW
       Case 4:16-cv-04265-CW Document 161 Filed 06/03/19 Page 9 of 9



 1

 2
     SO ORDERED this 3rd day of June, 2019.
 3

 4

 5                                            ___________________________________
                                              The Honorable Claudia A. Wilken
 6                                            United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                                CLASS ACTION SETTLEMENT
                                                       AGREEMENT AND RELEASE [PROPOSED]
                                                8           PRELIMINARY APPROVAL ORDER
                                                                          4:16-cv-04265-CW
